IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                  RENDERED: AUGUST 26 2021
                                                      NOT TO BE PUBLISHED


               Supreme Court of Kentucky
                               2020-SC-0526-MR

BETTY CAITLIN NICOLE SMITH                                           APPELLANT


                ON APPEAL FROM THE COURT OF APPEALS
V.                     CASE NO. 2018-CA-0504-OA
               CHRISTIAN CIRCUIT COURT NO. 2020-CI-00165


HONORABLE JASON FLEMING AND                                            APPELLEE
ZACHARY TAYLOR DANIEL


                  MEMORANDUM OPINION OF THE COURT

                                  AFFIRMING

      This case is an appeal of the denial of a writ of mandamus by the Court

of Appeals. Betty Caitlin Nicole Smith (Smith), the Appellant, petitions this

Court to grant the writ and hold that the Commonwealth of Kentucky,

specifically Christian County, has jurisdiction over custody matters related to

her minor child and, furthermore, that a Florida judgment of custody is void.

The Court of Appeals denied the writ, finding that Smith presented no

argument as to why an appeal would be an inadequate remedy in this matter.

      For the following reasons, we affirm.

                  I. FACTUAL AND PROCEDURAL HISTORY

      Smith has a child with Zachary T. Daniel (Daniel), the real party in

interest. In 2013, Calloway District Court granted Smith a domestic violence

                                        1
protection order (DVO) against Daniel, which expired on September 5, 2014. In

2014, Smith filed a petition against Daniel to establish paternity, custody,

visitation, and support in Calloway Circuit Court. The circuit court established

that Daniel was the father. The custody order was entered. In 2015, the

Calloway Circuit Court granted Smith another DVO against Daniel. This DVO

expired on November 25, 2018 and granted Smith temporary custody of minor

child. Subsequently, Smith and the minor child moved to Madison County,

Florida.

      In 2016, Daniel, who lived in Tennessee, initiated dissolution

proceedings in the Madison Circuit Court in Florida. Additionally, he sought a

child custody determination from the Florida court. Smith contested the filing,

asserting Kentucky retained exclusive jurisdiction over the child custody issue

by virtue of the prior orders. Smith also claimed that her residency in Florida

was only temporary and that she intended to return to Kentucky.

      Citing the Uniform Child Custody Jurisdiction and Enforcement Act

(UCCJEA), the Florida court concluded that it had jurisdiction over Daniel’s

child custody claim because (1) neither parent had remained in Kentucky and

(2) Smith and the minor child were residents of Florida. The Florida court

proceeded to enter a dissolution judgment that dealt with child custody and

visitation orders. Smith promptly appealed, claiming the Florida court did not

give full faith and credit to the Kentucky DVO. The Florida Court of Appeals

reversed and remanded the child custody and visitation portion of the

judgment to the lower court and ordered them to make additional findings

                                        2
concerning the Kentucky DVO and the best interest of the child. The Madison

Circuit Court complied, issuing an amended judgment reasserting its

determination that Florida did, in fact, have jurisdiction over the child custody

matter in this case. The Florida court issued new custody and visitation orders.

Smith once again appealed, but the Florida Court of Appeals affirmed the new

orders on February 8, 2019.

      In 2020, Smith filed a motion or petition of unknown nature regarding

child custody in Calloway County, but Smith did not live there. Thus, the

matter was transferred to Christian County, where Smith now resides. It is this

action that underlies the petition at issue in this case. Smith’s action in

Christian Circuit Court is an attempt to get a Kentucky trial court to void the

Florida custody order and reassert jurisdiction over the minor child’s custody

matters. The trial court denied Smith’s request, finding that Florida did have

jurisdiction to issue the child custody determination and related visitation

orders. Furthermore, the Christian Circuit Judge discovered that a

“simultaneous” custody proceeding had been previously filed in Maury County,

Tennessee and was still an open and active case. Thus, pursuant to the

UCCJEA, the trial court determined that Tennessee would be the proper forum

for any custody modification.

      On April 3, 2020, Smith petitioned the Court of Appeals for a writ of

mandamus. On July 22, 2020, the Court of Appeals issued an order denying

Smith’s request for an extraordinary writ. The Court of Appeals found Smith




                                         3
failed to make a compelling argument as to why an appeal would be inadequate

in this matter.

      Smith appealed as a matter of right. We now review.

                                   II. ANALYSIS

      The issuance of a writ is an extraordinary remedy. Allstate Prop. & Casu.

Ins. Co. v. Kleinfeld, 568 S.W.3d 327, 331 (Ky. 2016). As explained in Southern

Fina. Life Ins. Co. v. Combs:

         [C]ourts are decidedly loath to grant writs as a specter of
         injustice always hover writ proceedings. This specter is ever
         present because writ cases necessitate an abbreviated record
         which magnifies the chance of incorrect rulings that would
         prematurely and improperly cut off the rights of litigants.

413 S.W.3d 921, 925 (Ky. 2013) (internal citations and quotations omitted.).

Thus, this Court has a two-class analysis in writ cases.

         Writ cases are divided into two classes, which are
         distinguished by whether the lower court allegedly is (1) acting
         without jurisdiction (which includes beyond its jurisdiction),
         or (2) acting erroneously within its jurisdiction . . . When a
         writ is being sought under the second class of cases, a writ
         may be granted upon a showing … that the lower court is
         acting or is about to act erroneously, although within its
         jurisdiction, and there exists no adequate remedy by appeal or
         otherwise and great injustice and irreparable injury will result
         if the petition is not granted.

Id. at 926. Smith’s allegations fall within the second class of writ, which deals

with claims that the lower court is acting erroneously. Smith claims that the

trial court erred in finding that it did not have jurisdiction over the child

custody matters.

      “[U]ltimately, the decision whether or not to issue a writ of prohibition is

a question of judicial discretion. So review of a court’s decision to issue a writ
                                         4
is conducted under the abuse-of-discretion standard. That is, we will not

reverse the lower court’s ruling absent a finding that the determination was

arbitrary, unfair, or unsupported by sound legal principles.” Appalachian

Racing, LLC v. Commonwealth, 505 S.W.3d 1,3 (Ky. 2016) (Internal citations

and quotations omitted).

      In this case, the writ does not meet the elements required for the second

class of writs. Smith fails to show (1) the court acted erroneously; (2) there

exists no adequate remedy by appeal or otherwise; and (3) great injustice and

irreparable injury will result.

      Like the Court of Appeals, we focus on the second requirement for a

second class of writs—adequate remedy by appeal. When a court is acting

within its subject-matter jurisdiction, the petitioner must show as “an absolute

prerequisite” to the issuance of a writ by a court that no adequate remedy by

appeal exists. Indep. Ord. of Foresters v, Chauvin, 175 S.W.3d 610, 615 (Ky.

2005). “No adequate remedy by appeal means that an injury to [the petitioners]

could not thereafter be rectified in subsequent proceedings in the case.” Id. at

614-615 (Internal citations and quotations omitted).

      In this case, the trial court’s order is final and appealable. Smith does

not explain why appealing the order would be inadequate in this matter.

Furthermore, we do not find that she would suffer great injustice or irreparable

injury, especially since she has the right to appeal.

      We reiterate that granting a writ is an extraordinary remedy and a writ

should only be granted when the writ meets the strict requirements listed

                                         5
above. In this case, we hold Smith failed to show a lack of adequate remedy on

appeal or a great injustice and irreparable harm if the requested writ of

mandamus was not granted. We hold that the Court of Appeals correctly found

that Smith was not entitled to a writ.

                                 III. CONCLUSION

      For the forgoing reasons, we affirm the Court of Appeals and deny the

writ of mandamus.

      All sitting. All concur.




COUNSEL FOR APPELLANT:

Betty Caitlin Nicole Smith
Pro Se
130 Old Major Lane
Hopkinsville, KY 52240



COUNSEL FOR APPELLEE:

Zachary Taylor Daniel
2914 Carters Creek Station Rd.
Columbia, TN 38401




                                         6